20-12094-mew   Doc 12-12   Filed 09/11/20 Entered 09/11/20 15:52:21   Exhibit 12
                                    Pg 1 of 4




                      EXHIBIT 12
FILED: MONROE COUNTY CLERK 08/26/2020 05:01 PM                                                  INDEX NO. E2020003156
NYSCEF DOC.20-12094-mew
            NO. 105                Doc 12-12    Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                                   RECEIVEDExhibit
                                                                                            NYSCEF:12 08/26/2020
                                                         Pg 2 of 4
              MONROE COUNTY CLERK’S OFFICE                           THIS IS NOT A BILL. THIS IS YOUR RECEIPT.


                                                              Receipt # 2473365

                                                              Book    Page   CIVIL

   Return To:                                                 No. Pages: 3
   AARON H. MARKS
   601 Lexington Avenue                                       Instrument: EXHIBIT(S)
   NEW YORK, NY 10022
                                                              Control #:         202008261339
                                                              Index #:           E2020003156

                                                              Date: 08/26/2020

    Posadas de Puerto Rico Associates, L.L.C.                 Time: 5:02:41 PM




    Condado Plaza Acquisition, LLC
    Condado Plaza Acquisition Lagoon, LLC
    Condado Acquisition Plaza Ocean, LLC




   Total Fees Paid:                                   $0.00

                                                              Employee:




   State of New York

   MONROE COUNTY CLERK’S OFFICE
   WARNING – THIS SHEET CONSTITUTES THE CLERKS
   ENDORSEMENT, REQUIRED BY SECTION 317-a(5) &
   SECTION 319 OF THE REAL PROPERTY LAW OF THE
   STATE OF NEW YORK. DO NOT DETACH OR REMOVE.

                          JAMIE ROMEO

                      MONROE COUNTY CLERK
 202008261339                                                                    Index #
                                                                               INDEX     : E2020003156
                                                                                       NO.   E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 105       Doc 12-12   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                         RECEIVEDExhibit
                                                                                  NYSCEF:12 08/26/2020
                                               Pg 3 of 4




                                 EXHIBIT F
 202008261339                                                                          IndexNO.
                                                                                     INDEX  #: E2020003156
                                                                                                 E2020003156
FILED:     MONROE COUNTY CLERK 08/26/2020 05:01 PM
NYSCEF DOC.20-12094-mew
            NO. 105           Doc 12-12   Filed 09/11/20 Entered 09/11/20 15:52:21
                                                                             RECEIVEDExhibit
                                                                                      NYSCEF:12 08/26/2020
                                                   Pg 4 of 4
                                     NEW YORK STATE SUPREME COURT
                                 APPELLATE DIVISION, FOURTH DEPARTMENT
                                    M. DOLORES DENMAN COURTHOUSE
                                         50 EAST AVENUE, SUITE 200
                                        ROCHESTER, NEW YORK 14604
                                       (585) 530-3100 Fax (585) 530-3247
      MARK W. BENNETT                                                                    ALAN L. ROSS
       CLERK OF THE COURT                                                            DEPUTY CLERK OF THE COURT




          VIA EMAIL ONLY

          July 24, 2020


          Anthony D. Dougherty, Esq. (Adougherty@tarterkrinsky.com)
          Tarter Krinsky & Drogin LLP
          1350 Broadway
          New York, New York 10018

          Re:       Posadas de Puerto Rico Assocs., L.L.C. v Condado Plaza Acquisition, LLC
                    Docket No. CA 20-00875


          Dear Mr. Dougherty:

                Your application for an order to show cause was presented to the Honorable
          Nancy E. Smith, and her Honor declined to sign the order to show cause.



          Very truly yours,



          Ivan E. Lee
          Principal Appellate Court Attorney

          IEL/sl
          pc:    Aaron Marks, Esq. (aaron.marks@kirkland.com)
                 Jonathan E. Temchin, Esq. (jtemchin@tarterkrinsky.com)
                 Joseph M. Sanderson, Esq. (josph.sanderson@kirkland.com)
                 Jace A. Cearley, Esq. (jace.cearley@kirkland.com)
                 Giselle Sedano, Esq. (giselle.sedano@kirkland.com)
                 Lena Peralta (lperalta@tarterkrinsky.com)
                                               www.courts.state.ny.us/ad4
